Citation Nr: 0416516	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a dysthymic disorder.  

2.  Entitlement to service connection for a chronic 
neurological disorder.  

3.  Entitlement to a chronic lumbar spine disorder to include 
degenerative disc disease.  

4.  Entitlement to service connection for a chronic sleep 
disorder.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's right knee chondromalacia patella 
with a loose body.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from March 1978 to 
October 1983 and from August 1991 to April 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Regional Office which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a unspecified 
neurological disorder; denied that claim; and denied service 
connection for both a chronic acquired neuropsychiatric 
disorder to include a dysthymic disorder and a chronic lumbar 
spine disorder to include degenerative disc disease.  

In April 1996, the veteran submitted a notice of 
disagreement.  In May 1996, the St. Petersburg, Florida, 
Regional Office issued a statement of the case (SOC) to the 
veteran and his accredited representative; it denied service 
connection for a chronic sleep disorder in this document.  In 
January 1997, the veteran submitted an Appeal to the Board 
(VA Form 9) from the February 1996 rating decision and a 
notice of disagreement with the denial of service connection 
for a chronic sleep disorder.  

In August 1997, the St. Petersburg, Florida, Regional Office, 
in pertinent part, established service connection for right 
knee chondromalacia patella with a loose body and assigned a 
10 percent evaluation for that disability.  In April 1998, 
the veteran submitted a notice of disagreement with the 
evaluation assigned for his right knee disorder.  The veteran 
subsequently moved to Georgia.  In August 1998, the veteran's 
claims file was transferred to the Atlanta, Georgia, Regional 
Office (RO).  

In June 2003, the RO tacitly adjudicated the issue of service 
connection for a chronic neurological disorder on the merits 
and denied the claim.  The veteran has been represented 
throughout this appeal by the Non Commissioned Officers 
Association.  

The veteran has appealed from the initial evaluation assigned 
for his service-connected right knee disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as an initial 
evaluation in excess of 10 percent for the veteran's right 
knee chondromalacia patella with a loose body.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

In reviewing the record, the Board observes that the St. 
Petersburg, Florida, Regional Office and the RO have 
attempted during the pendency of the instant appeal to 
reframe the certified issues of service connection for a 
chronic acquired psychiatric disorder to include a dysthymic 
disorder and a chronic neurological disorder as service 
connection for "a chronic undiagnosed disability based upon 
Gulf War service of a neuropsychiatric nature inclusive of 
stress and sleep problems" and "a chronic undiagnosed 
disability based upon Gulf War service of a neurological 
nature including headaches and a sleep disorder," 
respectively, and to then deny service connection for the 
newly characterized issues.  As this action was taken after 
the veteran had perfected his appeal from the denial of 
service connection for a chronic acquired psychiatric 
disorder to include a dysthymic disorder and a chronic 
neurological disorder, the Board finds that the issues of 
service connection for chronic undiagnosed disabilities are 
separate and distinct from the certified issues.  It does not 
appear that the veteran was properly informed of the denial 
of service connection for undiagnosed disabilities and his 
associated appellate rights.  Therefore, those issues are not 
presently before the Board for appellate review and the RO 
should take the appropriate action to inform the veteran of 
its denial of service connection and his appellate rights.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran's personnel records indicate that he was a member 
of the Army Reserve National Guard's 853rd S&S Company.  He 
had a period of active duty for training in July 1989.  The 
report of a September 1995 VA examination for compensation 
purposes states that the veteran clarified that he had been a 
member of the Army Reserve National Guard between his periods 
of active service.  The veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the Army Reserve National Guard have not been verified.  

The report of a February 1997 VA examination for compensation 
purposes states that the veteran reported receiving treatment 
at the Jacksonville, Florida, VA Outpatient Clinic.  He 
indicated further that he had been hospitalized for 
approximately one month at a private medical facility for 
treatment of his chronic back disorder.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In January 1997, the veteran submitted a timely notice of 
disagreement with the denial of service connection for a 
chronic sleep disorder.  In April 1998, the veteran submitted 
a timely notice of disagreement with the initial evaluation 
assigned for his right knee chondromalacia patella with a 
loose body.  The RO has not issued either a SOC or a 
supplemental statement of the case (SSOC) to the veteran and 
his accredited representative which addresses those issues.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.   Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's complete 
periods of active duty, active duty for 
training, and inactive duty for training 
with the Army Reserve National Guard and 
(2) forward all available service medical 
records associated with such duty for 
incorporation into the record.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
claimed chronic acquired psychiatric, 
neurological, and lumbar spine 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment, 
including that provided at the 
Jacksonville, Florida, VA medical 
facility and which is not already of 
record, be forwarded for incorporation 
into the record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic acquired psychiatric, 
neurological, and lumbar spine 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to (1) the etiology of any 
identified chronic acquired psychiatric, 
neurological, and lumbar spine disability 
and (2) whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric, 
neurological, and lumbar spine disability 
was initially manifested in or otherwise 
originated during active service, active 
duty for training, or inactive duty for 
training; is etiologically related to his 
service-connected disability; or has 
increased in severity beyond its natural 
progression secondary to the veteran's 
service-connected disability?  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of the 
veteran's entitlement to service 
connection for a chronic sleep disorder 
and an initial evaluation in excess of 10 
percent for his right knee chondromalacia 
patella with a loose body.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SOC.  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include a 
dysthymic disorder, a chronic 
neurological disorder, and a chronic 
lumbar spine disorder to include 
degenerative disc disease.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


